                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           Case No. 18-cv-81402-BLOOM/Reinhart

METROPOLITAN LIFE INSURANCE
COMPANY,

       Plaintiff,

v.

NANCY PREWITT and GILDA RIZZI,

      Defendants.
_________________________/

                                             ORDER

       THIS CAUSE is before the Court upon Plaintiff Metropolitan Life Insurance Company’s

(“Plaintiff”) Motion to Re-open Case and for Judgment of Interpleader, ECF No. [67], (the

“Motion”), filed on June 28, 2019. The Court has carefully reviewed the Motion, the opposing

and supporting submissions, the record in this case, the applicable law, and is otherwise fully

advised. For the reasons set forth below, the Motion is denied.

       Familiarity with the background of this case is assumed. On February 25, 2019, the Court

granted Plaintiff’s Motion for Default Judgment against Defendant Gilda Rizzi (“Rizzi”). ECF No.

[30]. Specifically, the Court granted Plaintiff’s request that it be discharged from all further

liability as to Rizzi for any and all claims for the Basic Life Insurance (“BLI”) benefits resulting

from Row Prewitt’s (“Decedent”) death. The Court denied the Motion to the extent that it requested

the discharge of General Electric and the Plan from any further liability as to Rizzi based upon

lack of authority. However, soon thereafter, the Plaintiff filed its motion to amend the judgment

pursuant to Federal Rules of Civil Procedure 59 and 60, seeking to discharge the Plan from further

liability as to any and all claims for the BLI benefits resulting from the Decedent’s death. See ECF


                                                 1
                                                           Case No. 18-cv-81402-BLOOM/Reinhart


No. [41]. On April 24, 2019, the Court amended the Default Judgment such that the GE Basic

Life Insurance Plan (the “Plan”) was discharged from all further liability as to Rizzi for any and

all claims for the BLI benefits resulting from Decedent’s death. See ECF No. [56] at 4. On June

26, 2019, the Court granted Defendant Nancy Prewitt’s (“Prewitt”) Motion for Default Judgment

on her cross-claim against Rizzi. ECF No. [65]. That same day, the Court entered a Default Final

Judgment in favor of Prewitt and against Rizzi and directed the Clerk to close the case. ECF No.

[66] (the “Default Final Judgment”). The Court did not retain jurisdiction in the Default Final

Judgment.

          In the instant Motion, Plaintiff requests that the Court re-open this case to discharge

Plaintiff and the Plan from further liability as to Prewitt. Plaintiff also requests that the Court re-

open the case to enjoin Prewitt from proceeding in the action Prewitt separately filed in Georgia

against Plaintiff and the Plan involving the same benefits at issue here. Prewitt counters, in part,

that Plaintiff has not cited a statutory basis for reconsidering the Court’s Order closing this case

under Federal Rules of Civil Procedure 59 or 60. The Court agrees with Prewitt on this point.

          The Court, in the Default Final Judgment, closed this case and did not retain jurisdiction to

alter or amend the Default Final Judgment. Plaintiff’s Motion does not provide a procedural

mechanism by which the Court may re-open this case or amend the Default Final Judgment.

Moreover, it is improper for Plaintiff to raise for the first time in its Reply that it seeks

reconsideration under Federal Rules of Civil Procedure Rule 59 or 60. As such, the Motion is

denied.

          Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF No. [67],

is DENIED.




                                                   2
                                                Case No. 18-cv-81402-BLOOM/Reinhart


       DONE AND ORDERED in Chambers at Miami, Florida, on July 30, 2019.




                                             __________________________________
                                             BETH BLOOM
                                             UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                         3
